Citation Nr: 1611338	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cardiomyopathy, to include as secondary to exposure to Agent Orange and service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972 (with service in Vietnam), and had additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a DRO hearing in June 2010.  The transcript is of record.

This matter was before the Board in March 2012 and August 2014 and remanded for additional development.

In December 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in January 2016.


FINDING OF FACT

The Veteran's cardiomyopathy is not shown to be etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a December 2006 letter, sent prior to the initial unfavorable decision issued in June 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA examination reports, records from the Social Security Administration, and records of his post-service VA and private treatment.  The Appeals Management Center (AMC) requested records from Dr. RGM dated 1985 through 1988 in a July 2012 letter and received a response that all records for that time period had been destroyed.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the DRO asked specific questions directed at identifying whether the Veteran met the criteria for service connection for cardiomyopathy.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The record reflects substantial compliance with the Board's prior remand instructions.  Pursuant to the August 2014 remand directives, the Veteran was afforded an April 2015 VA examination and addendum opinion.  Additionally, pursuant to the August 2014 remand directives, in a September 2014 letter, the Veteran was asked to identify any (and all) periods of National Guard service during which his heart disability was caused or aggravated and describe how the claimed disability is alleged to be related to that period of service.  To date, the Veteran has not responded to that request.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide (Agent Orange) applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's service in the Republic of Vietnam has been confirmed; thus, the Veteran is presumed to have been exposed to Agent Orange.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Cardiomyopathy is not a condition recognized as having a positive association with exposure to herbicides.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran contends that his cardiomyopathy is related to his service; he appears to be relating the disability to both his period of active duty from 1970 to 1972 and to his subsequent National Guard service.  Service treatment records show no evidence of a heart condition in service.

A VA treatment record notes that cardiomyopathy was onset in 1985.  A private treatment record shows a diagnosis of cardiomyopathy in April 1987; it was noted to be mild and asymptomatic.  On an August 2007 VA cardiology consultation, left ventricular dyssynchrony was noted.

The July 2012 VA examination showed normal cardiac function.  The February 2015 VA examiner diagnosed left bundle branch block and noted this leads to left ventricular dyssynchrony, both due to cardiomyopathy.  The examiner provided a negative nexus opinion.  He determined the Veteran did not have ischemic heart disease.  He further noted the Veteran was diagnosed with cardiomyopathy many years ago, had mild decreased ejection fraction on testing, but had been asymptomatic, and there were many causes of cardiomyopathy.
The April 2015 VA examination noted that an April 2015 echocardiogram showed left ventricular hypertrophy with asymmetric basal septal hypertrophy.  The examiner opined it was not possible to say with complete certainty the etiology of the disorders, but it was more likely than not that the Veteran's asymmetric septal hypertrophy (cardiomyopathy), left bundle branch block (and resulting left ventricular dyssynchrony) were due to a genetic disorder.  He further noted the Veteran was not diagnosed with ischemic heart disease.  An April 2015 addendum opinion determined the Veteran's cardiomyopathy, to include septal hypertrophy and left ventricular dyssynchrony, is less likely than not related to or aggravated by his active military service in Vietnam in the 1970s or due to his National Guard service; and rather, the etiology of his heart condition is most likely congenital in nature.  

In December 2015, the Board requested a VHA opinion from a cardiologist on whether the Veteran's heart disorder, to specifically include cardiomyopathy, was related to or has its onset in service, to include the Veteran's presumed exposure to Agent Orange.  The Board also requested the cardiologist to opine whether it is at least as likely as not that the Veteran's heart conditions were caused or aggravated by his service-connected PTSD. 

In January 2016, the cardiologist opined the Veteran's heart condition (cardiomyopathy) is less likely than not related to or had its onset during military service.  He noted the available medical evidence suggested that it is at least as likely as not hypertrophic cardiomyopathy, which is genetically determined and familial.  He noted the Veteran's presumed exposure to Agent Orange would be linked to cardiac disease if his cardiomyopathy were an ischemic cardiomyopathy; however, there was no clinical history for ischemic heart disease and objective testing for coronary artery disease was negative. 

The VHA opinion further determined it is less likely than not that the Veteran's cardiomyopathy was caused by his service-connected PTSD and it was less likely than not that the Veteran's cardiomyopathy was aggravated by his service-connected PTSD.  In this regard, the cardiologist noted whether hypertension has contributed to worsening of cardiomyopathy cannot be determined without speculation.  He also noted there was no objective evidence that alcohol abuse was related to cardiac dysfunction and one would have to resort to speculation to postulate that alcohol abuse had worsened his cardiac condition.

Because the Veteran is not shown to possess the medical knowledge to attribute his heart conditions to any specific instance of his military service, including Agent Orange exposure, or to his service-connected PTSD, his lay statements to that effect are not probative. 

In sum, the evidence does not show that the Veteran's cardiomyopathy is related to his service, to include his presumed exposure to Agent Orange while serving in Vietnam during service, or his service-connected  PTSD.  Accordingly, the appeal is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for cardiomyopathy, to include as secondary to exposure Agent Orange and service-connected PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


